Case 1:21-cv-01813-MKB-SJB Document 18-2 Filed 07/06/21 Page 1 of 1 PageID #: 171


               The State Bar                                        OFFICE OF ATTORNEY REGULATION &
               of California                                                    CONSUMER RESOURCES

             180 Howard Street, San Francisco, CA 94105                          AttorneyRegulation@calbar.ca.gov
                                                                                                    888-800-3400


                              CERTIFICATE OF STANDING



                                                                                    June 4, 2021




       TO WHOM IT MAY CONCERN:

       This is to certify that according to the records of the State Bar, JEN-FENG LEE,
       #204328 was admitted to the practice of law in this state by the Supreme Court of
       California on December 2, 1999 and has been since that date, and is at date hereof,
       an ACTIVE licensee of the State Bar of California; and that no recommendation for
       discipline for professional or other misconduct has ever been made by the Board of
       Trustees or a Disciplinary Board to the Supreme Court of the State of California.




                                                          THE STATE BAR OF CALIFORNIA




                                                          Dina Diloreto
                                                          Custodian of Records
